Citation Nr: 1018398	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right ankle.

2.  Entitlement to service connection for degenerative 
arthritis of the left ankle.

3.  Entitlement to service connection for degenerative 
arthritis of the right knee.

4.  Entitlement to service connection for degenerative 
arthritis of the left knee.

5.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as nervous disorder and PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


 
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative arthritis of the right ankle was not shown 
in service or for many years thereafter, and the only medical 
opinion on the question of whether there exists a medical 
nexus between the Veteran's current degenerative arthritis of 
the right ankle and service weighs against the claim.

2.  Degenerative arthritis of the left ankle was not shown in 
service or for many years thereafter, and the only medical 
opinion on the question of whether there exists a medical 
nexus between the Veteran's current degenerative arthritis of 
the left ankle and service weighs against the claim.

3.  Degenerative arthritis of the right knee was not shown in 
service or for many years thereafter, and there is no 
credible evidence suggesting that the disorder is related to 
service.

4.  Degenerative arthritis of the left knee was not shown in 
service or for many years thereafter, and there is no 
credible evidence suggesting that the disorder is related to 
service.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the right ankle was not 
incurred in or aggravated by active service, and the 
incurrence or aggravation of degenerative arthritis of the 
right ankle during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Degenerative arthritis of the left ankle was not incurred 
in or aggravated by active service, and the incurrence or 
aggravation of degenerative arthritis of the left ankle 
during active service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Degenerative arthritis of the right knee was not incurred 
in or aggravated by active service, and the incurrence or 
aggravation of degenerative arthritis of the right knee 
during active service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Degenerative arthritis of the left knee was not incurred 
in or aggravated by active service, and the incurrence or 
aggravation of degenerative arthritis of the left knee during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records and service personnel 
records, VA treatment records and examination reports, 
private treatment records, and hearing testimony.

The Board notes that the Veteran has not been afforded a VA 
examination in response to claim for right and left knee 
degenerative arthritis.  The Board, however, finds that an 
examination is not required in this case.  As will be 
discussed more fully below, there is no medical or credible 
lay evidence that shows the Veteran injured either knee 
during service.  The Veteran's current assertion, that he 
injured his knees and ankles after falling off a rope, is not 
consistent with the service records or other evidence of 
record.  Thus, as no event, injury, or disease related to the 
knees is shown during service, VA is under no duty to afford 
the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and degenerative arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Specifically, the Veteran contends that during physical 
training in boot camp he fell off a rope at a height of 20 
feet and hurt his knees and ankles.  He contends that he has 
had problems with his ankles and knees since service, 
including multiple knee surgeries and ankle fractures.

According to the Veteran, he did not stop physical training 
but instead got up and kept going.  That evening, he reports, 
his ankles were black and blue; his knees and ankles were 
also hurting.  He went to sick call and was put on light 
duty.  Service treatment records show no complaints related 
to the knees.  On May 26, 1977 the Veteran did report having 
blisters and swelling of the right ankle for 4 days.  The 
impression at the time was cellulitis of the right ankle.  
The Veteran was told to wear sneakers.  Five days later, on 
June 1, the Veteran reported that his left ankle was "giving 
out".  On examination there was a full range of motion and 
the ankle was stable.  It was noted that the examination was 
essentially within normal limits.  

The Veteran's current assertion, that he injured his knees 
and ankles after falling off a rope, is not consistent with 
the service records.  First, there is no report of any pain, 
injury, or symptomatology of the knees during service.  
Second, while the Veteran did make complaints regarding his 
ankles during service, these reports were for 
blisters/swelling and "giving out"; there are no complaints 
of any injury to the ankles.  Third, the Veteran's ankle 
complaints were made some 5 days apart, even after the 
Veteran waited 4 days to initially report the right ankle 
blister/swelling.  These reports are not consistent with a 
single injury.  Moreover, after left knee surgery in 1984, it 
was noted that the Veteran initially injured his left knee in 
February 1984 while working for Super X Food.  For these 
reasons, the Board finds that the Veteran's account of injury 
to his knees and ankles from a fall off a rope during service 
is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) (Board can consider bias in lay evidence 
and conflicting statements of the veteran in weighing 
credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (credibility of a witness can be impeached by a 
showing of interest, bias, or inconsistent statements).

I. Ankles

Service treatment records show that while the Veteran 
reported having a right ankle fracture prior to service 
(1974), on entry, examination of his lower extremities was 
normal.  In May 1977 he complained of blisters and swelling 
of the right ankle for 4 days.  The impression at that time 
was cellulitis.  In June 1977, the Veteran complained of his 
left ankle giving out.  Examination revealed that the ankle 
had a full range of motion and was stable.  The examination 
of the ankle was described as essentially within normal 
limits.  No further ankle complaints are documented.   

Per the Veteran's report, 6 months after service he broke his 
ankle.  He also reported that he has had 11 broken ankles 
after service (5 times on the left and 6 on the right).  X-
rays from 1985 showed an old healed left ankle fracture.  In 
1998 the Veteran had a left ankle strain and reported having 
previous ankle injuries.  

The Veteran was afforded a VA orthopedic examination in 
November 2007.  The examiner reviewed the medical records and 
claims file and noted the relevant history, including the 
Veteran's report of falling 20 feet from a rope during 
training.  After an examination and X-rays, the examiner 
diagnosed mild degenerative arthritis of both ankles.  
Regarding the etiology of bilateral ankle arthritis, the 
examiner opined that such was not caused by or a result of 
the conditions seen during active duty.  For the left ankle, 
the examiner explained that arthritis was more likely due to 
multiple fractures over many years than to the complaint of 
left ankle "giving out" during active duty.  The examiner 
also noted that there was no objective evidence that the 
Veteran had left ankle injury during active duty that would 
pre-dispose him to easily suffer ankle fractures.  For the 
right ankle, the examiner explained that cellulitis (skin 
infection) does not cause arthritis and that right ankle 
arthritis is more likely due to multiple fractures over many 
years.  Again, the examiner noted that there was no objective 
evidence that the Veteran had right ankle injury during 
active duty that would pre-dispose him to easily suffer ankle 
fractures.  Finally, the examiner commented that while the 
Veteran suffered a right ankle fracture prior to service, 
there was no objective evidence of trauma/injury in the 
service medical record that would have aggravated any 
residuals of that injury and that service medical records 
actually stated that there was no deformity or disability 
from the pre-service injury.  

While X-rays confirm that the Veteran currently has 
degenerative arthritis of both ankles, the medical evidence 
does not show this condition present during service or within 
one year after service.  After a review of the relevant 
history and examination of the Veteran, a VA examiner opined 
that the current degenerative arthritis of the ankles is not 
related to events during service, and instead is the result 
of multiple ankle fractures after service.  Further, events 
during service did not pre-dispose the Veteran to subsequent 
ankle injuries.  

In summary, arthritis of either ankle is not shown in service 
or for many years thereafter, and the preponderance of the 
evidence is against a finding that degenerative arthritis of 
the ankles is related to the complaints in service. 


II. Knees

Service treatment records show no complaint, diagnosis or 
treatment referable to either knee.  Per the Veteran's 
report, 3 to 4 years after his discharge from service he had 
knee surgery and it was found that his knee cap was cracked 
from the inside of the knee.  

Post-service treatment records show that the Veteran twisted 
his left knee in February 1984.  There was no evidence of a 
fracture.  In an August 1984 treatment record, it was noted 
that the Veteran initially injured his left knee on February 
24, 1984 while working for Super X Food.  Treatment for the 
left knee is shown on multiple occasions after 1984.  The 
Veteran reports that between the two knees, he has had 13 
surgeries.  

As discussed above, the Board finds the Veteran's report of 
injuring his knees and ankles as a result of a fall off a 
rope during boot camp to be inconsistent with the service 
records.  First, there is no report of any pain, injury, or 
symptomatology of the knees during service.  Second, while 
the Veteran did make complaints regarding his ankles during 
service, these reports were for blisters/swelling and 
"giving out"; there are no complaints of any injury to the 
ankles.  Third, the Veteran's ankle complaints were made some 
5 days apart, even after the Veteran waited 4 days to 
initially report the right ankle blister/swelling.  These 
reports are not consistent with a single injury.  For these 
reasons, the Board finds that the Veteran's account of injury 
to his knees during service is not credible.  See Buchanan, 
supra.

Moreover, the Veteran's current assertions are inconsistent 
with reports made to medical professionals during the course 
of treatment.  Specifically, after left knee surgery in 1984 
it was noted that the Veteran initially injured his left knee 
in February 1984 while working for Super X Food.  The Board 
finds the medical history provided in 1984 as more probative 
than the current assertions as the history was provided 
closer in time to the period in question and was given in 
connection with medical treatment rather than a claim for 
benefits.  

In summary, disability or injury of either knee is not shown 
in service or for many years thereafter, and there is no 
credible evidence suggesting that degenerative arthritis of 
the knees is related to service. 

The Veteran also contends that he has degenerative arthritis 
of the knees secondary to degenerative arthritis of the 
ankles.  Service connection is not in effect for degenerative 
arthritis of the ankles and such is denied in this decision.  
As service connection is not in effect for any ankle 
disability, service connection for a knee disability as 
secondary to an ankle disability is legally precluded.  See 
38 C.F.R. § 3.310 (2009).  

III. All Claims

To the extent that the Veteran himself believes that there is 
a medical nexus between current knee and ankle disabilities 
and his military service, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to opine on matters requiring medical 
expertise, such as the etiology of orthopedic disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Moreover, while the Veteran has 
reported experiencing symptoms in his knees and ankles since 
service, competent medical evidence is still required to 
relate the current disorder to that continuing 
symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 301-
302 (1999).  Here, the most probative medical evidence fails 
to link his current disorders to those complaints.

The Board concludes that the medical evidence is of greater 
probative value than the Veteran's allegations regarding his 
knees and ankles. 

In sum, the Board finds that the preponderance of the 
evidence indicates that degenerative arthritis of the knees 
and ankles was not present in service or for many years 
thereafter, and has not been shown by competent and probative 
medical evidence to be etiologically related to his active 
service.  Accordingly, service connection for right ankle, 
left ankle, right knee, and left knee degenerative arthritis 
is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative arthritis 
of the right ankle is denied.

Entitlement to service connection for degenerative arthritis 
of the left ankle is denied.

Entitlement to service connection for degenerative arthritis 
of the right knee is denied.

Entitlement to service connection for degenerative arthritis 
of the left knee is denied.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.

The record is unclear as to what psychiatric disorder(s) the 
Veteran has currently, and if any disorder is related to his 
29 days of active service.  In November 2007, a VA examiner 
diagnosed depressive disorder not otherwise specified (NOS) 
and parasomnia NOS.  In his notice of disagreement the 
Veteran contended that he was never asked by the examiner 
about experiences on active duty which he believed had an 
adverse impact on his current nervous condition.  He also 
alleged that entries by the examiner concerning the Veteran's 
comments were incorrect and reflected comments that he did 
not make.  VA treatment records after the VA examination show 
a diagnosis of PTSD; however, the records provide no 
explanation as to how the criteria for PTSD provided in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) were met.  
Importantly, the treatment records do not make clear what 
traumatic event involving threatened death or serious injury, 
or a threat to the physical integrity of self or others may 
have caused PTSD.  Given the above, the Veteran should be 
scheduled for a VA psychiatric examination with a 
psychiatrist to determine the proper diagnoses of any current 
psychiatric disorder(s) and whether any diagnosed disorder is 
related to events in service.  

Since the Board has determined that a VA examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, the Board notes that a PTSD stressor development 
letter has not been provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a PTSD stressor 
development letter.

2.  Obtain mental health treatment records 
from the VA Medical Center in Orlando, 
Florida and the Daytona Beach VA 
Outpatient Clinic dating since February 
2009.

3.  Then, schedule the Veteran for a VA 
psychiatric examination with a 
psychiatrist to determine the nature and 
extent of any psychiatric disability and 
for an opinion as to whether any such 
currently diagnosed disorder is related to 
service.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  
A complete rationale should be given for 
all opinions.  

For any psychiatric disability other than 
PTSD diagnosed on examination, express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active duty 
(including the in-service episode of 
treatment for nervousness in June 1977).  

If PTSD is diagnosed, explain how the DSM-
IV criteria are met in this case.  The 
examiner should specifically identify the 
claimed stressor upon which the diagnosis 
is based and explain how that stressor 
meets criterion A for a DSM-IV diagnosis 
of PTSD.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


